ORDER
On December 16, 2008, this Court’s Chief Disciplinary Counsel filed a petition for interim suspension which avers that the respondent, Robert M. Brennan, a member of the Rhode Island Bar, has engaged in serious professional misconduct.
The respondent was notified that this petition would be heard by the Court at its conference on December 18, 2008. The respondent did not file an objection and, after review thereof, we deem it appropriate that the petition be granted.
Accordingly, it is ordered, adjudged and decreed that the respondent, Robert M. Brennan be and he is hereby suspended from engaging in the practice of law in this state until further order of this Court.
It is further ordered that David D. Cur-tin, Chief Disciplinary Counsel, be appointed as special master to take possession of all the respondent’s client files and accounts; to inventory them, and to take whatever steps are necessary to protect the clients’ interest. Disciplinary Counsel is further empowered to enter upon the respondent’s premises in order to effectuate this order.